DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “ASN.1 header” and “PER encoding”.  The meanings of “ASN.1” and “PER” are not clear.  PER, for example, can be an abbreviation of a term or the English word “per”.  The full meaning of “ASN.1” and “PER” should be included in the claims.

Claim 1 recites “… applying the requirements” at line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 depend from Claim 1, and are rejected for the same reason(s).

Claim 2 recites “wherein the unique identifier of a node of the file system is an Unlimited Integer.  All stored data (including integers) are bounded by the space available on the storage/media on which they are stored.  Since no storage/media can have unlimited space, no integer can be unlimited (i.e. infinite).

Claim 14 recites “the systems according to claim 13”.  However, claim 13 does not recite said “systems”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites “the storage system according to claim 14”.  However, claim 14 does not recite a “storage system”.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 12 recites “a method according to claim 11”.  However, claim 11 recites “a computer readable data storage medium”.  Claim 12 is, therefore, not in proper dependent form.

Claim 14 recites “the systems according to claim 13”.  However, claim 13 recites “a system”.  Claim 14 is, therefore, not in proper dependent form.
Claim 15 recites “the storage system according to claim 14”.  However, claim 13 recites “the systems”.  Claim 15 is, therefore, not in proper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong, whose telephone number is (571)270-3426.  The examiner can normally be reached on Monday – Friday (10:00AM EST-6:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Fred Ehichioya can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.W/Examiner, AU 2168
09 December 2022

/ANHTAI V TRAN/Primary Examiner, Art Unit 2168